Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to a “computer program product comprising a computer readable medium".  However, according to page 25, line 28 through page 26 line 34 of the specification, the broadest reasonable interpretation of the "computer readable medium" covers a transitory propagating signal which is non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
 	The examiner suggests amending the claim(s) to recite a “non-transitory computer-readable medium” storing a computer program or equivalent.  Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that claims 12, 13 should depend from claim 9 instead of claim 1.
Claim 12 recites the limitations "wherein selecting comprises” in line 2, “the at least one determined feature" in line 3, “the candidate regions” in line 5, “the regions” in line 5.  There is insufficient antecedent basis for each limitation in the claim.
	Claim 13 recites the limitations "the selected regions” in line 3, “the text selecting to personal information of the subject” in line 4.  There is insufficient antecedent basis for each limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1-2, 6-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0266207) in view of US 2009/0262987).
 	As to claim 1, Zhang discloses a computer-implemented method for processing one or more facial features of a subject in an image, the method comprising:
 	detecting a head of the subject in the image (para. 0027);
identifying a location of one or more facial features of the subject in the
image (para. 0016-0021);
determining a region of the image to modify based on the location of the one or more facial features, wherein the determined region comprises a part of the head on which the one or more facial features are located (para. 0028-0031); and
 	modifying the image within the determined region (para. 0043)
	Zhang does not teach modifying the image to obscure the one or more facial features
	Ioffe teaches modifying the facial image to obscure one or more facial features (para. 0036).  
It would have been obvious to one of ordinary skill in the art to replace modifying the image 
in Zhang with the modifying facial image as taught by Ioffe since doing this would amount to a simple substitution of one known for another in order to obtain predictable results.
	As to claim 2, the combination of Zhang and Ioffe discloses method as claimed in claim 1, wherein identifying comprises:
detecting a skin surface of the head of the subject in the image (Zhang, para. 0014); and 

As to claim 6, the combination of Zhang and Ioffe discloses a method as claimed in claim 1, the method further comprising:
adjusting the region of the image to modify based on a tilt of the head of the subject in the image (Zhang, para. 0026, 0027; Ioffe para. 0036).
As to claim 7, the combination of Zhang and Ioffe discloses a method as claimed in claim 1, wherein the image is modified by outwardly extending a plurality of protrusions from the part of the head that is within the determined region of the image (Zhang, fig. 4, para. 0027, 0029-0032, the foreground expands from the face region) to obscure the one or more facial features (Ioffe, para. 0036).
As to claim 8, the combination of Zhang and Ioffe discloses a method as claimed in claim 7, wherein the image is further modified by setting one or more of the outwardly extending protrusions to different grayscale values (Zhang, para. 0040).
As to claims 14, 15, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12-13 would be allowable if rewritten to depend from claim 9 and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668